Citation Nr: 0216435	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 22, 2000, 
for a grant of service connection for plantar callus of the 
right foot.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for 
plantar callus of the right foot and assigned a 10 percent 
evaluation, effective June 22, 2000.  In his timely appeal of 
this determination to the Board, the veteran challenges the 
effective date assigned by the RO for entitlement to service 
connection.


FINDINGS OF FACT

1.  In a July 1947 rating decision, the RO denied service 
connection for plantar warts; the veteran was provided notice 
of the decision but did not appeal, and the determination 
became final.  

2.  In an August 1997 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for plantar warts; the veteran was provided notice of the 
decision and of his appellate rights, but he did not appeal 
this determination, and the decision became final.

3.  There was a tenable basis for the RO's August 1997 
determination.

4.  On June 22, 2000, the RO received the veteran's 
application to reopen a claim of service connection for 
plantar warts, and in an October 2000 rating action, granted 
service connection for plantar callus of the right foot and 
assigned a 10 percent rating, effective June 22, 2000.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying the veteran's 
application to reopen a claim of service connection for 
plantar warts was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a), 3.156 (1997).

2.  The RO's unappealed August 1997 decision, which denied 
the veteran's application to reopen a claim of service 
connection for plantar warts, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (1997).

3.  An effective date prior to June 22, 2000, for the award 
of service connection for plantar callus of the right foot, 
is not warranted.  38 U.S.C.A. §§ 1110, 5110, 7104 (West 
1991); 38 C.F.R. §§ 3.105, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to clear and unmistakable error (CUE) motions.  
See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc).

Background

The service medical records show that the veteran was seen on 
several occasions in 1945 for complaint and treatment of 
plantar warts.  The report of his physical examination at 
service separation, dated in December 1945, however, reflects 
that his feet and skin were both found to be normal.  

In May 1947, the veteran asserted a claim seeking service 
connection for plantar warts, and in a July 1947 rating 
decision, the RO denied this claim on the basis that the 
condition was not found on the last examination.  In an 
August 1947 letter, the RO notified the veteran of this 
determination, but he did not appeal.

In February 1995, the veteran submitted an application to 
reopen a claim of service connection for plantar warts of the 
right foot.  In a statement accompanying the application, the 
veteran reported that he had had plantar warts removed from 
his right foot shortly prior to his discharge, and indicated 
that they recurred within one year of his separation from 
service.  In addition, he stated that he self treated the 
condition with pumice stone, trimmed it with a small scalpel, 
and used over-the-counter medications.  He also reported 
that, "over the years," he was treated at the Bath, New 
York, VA Medical Center, where he was employed as a 
pharmacist prior to his retirement in 1977.  

In light of the veteran's reported treatment, in March and 
April 1995, the RO contacted the Bath, New York, VA Medical 
Center and requested that that medical facility provide it 
with copies of its records of the veteran's treatment there, 
dated since 1946.  The Bath, New York, VA Medical Center 
responded that it had no records of the veteran's care, dated 
prior to February 1995.  After associating records of the 
veteran's treatment at the Bath, New York, VA Medical Center, 
dated from February to April 1995, in a July 1995 rating 
decision, the RO denied his application to reopen this claim.  
The RO notified him of the decision later that same month, 
but the veteran did not appeal; instead, in July 1996, the 
veteran filed another application to reopen a claim of 
service connection.  In support of this petition, in a June 
1997 statement, the veteran requested that VA obtain records 
of his treatment by a podiatrist for this condition at the 
Bath, New York, VA Medical Center, dated during the "past 
two years."  

In connection with the July 1996 application, the RO 
associated records of the veteran's treatment at the Bath, 
New York, VA Medical Center, dated from 1995 to 1997.  
Thereafter, in the August 1997 rating decision, it again 
denied his petition to reopen a claim of service connection 
for plantar warts, reasoning that because the outpatient 
treatment, including podiatry consults, records merely 
reflected that he was receiving treatment for keratotic 
lesions, they did not show that he had incurred the 
disability in service or within a short time of his 
discharge.  The RO stated that the evidence was not new and 
material because it was too remote from his period of service 
and essentially notified him that to reopen his claim, he 
needed to submit medical evidence relating the condition to 
service.  That same month, the RO notified the veteran of the 
decision and of his appellate rights, but he did not appeal 
this determination.

On June 22, 2000, the veteran filed another application to 
reopen a claim of service connection for plantar warts.  In 
support, the veteran argued that service medical entries 
dated in June, August and October 1945 showed that he was 
treated for and was diagnosed as having plantar warts.  
Moreover, he pointed out that the October 1945 entry is dated 
within two months of his discharge from active duty.  In 
addition, the veteran maintained that the above indicated 
that he had a chronic condition in service.

In the June 2000 statement, the veteran also noted that he 
had advised the RO of his history of this condition, 
including that he had experienced a recurrence of callus 
formation within a year of his separation from service.  In 
doing so, he acknowledged that he did not seek professional 
care to treat his plantar warts.  He pointed out, however, 
that he was a pharmacist during and subsequent to service, 
implicitly arguing that he was a medical professional and 
therefore competent to offer an opinion on the onset and/or 
etiology of the disability, in contrast to "the usual lay 
statements made to support SC Comp. claims."  

In that statement, the veteran also reported that he had 
worked from 1948 to 1977 at the Bath, New York, VA Medical 
Center, and that during that time, he periodically sought 
treatment there for his plantar warts.  Further, he 
identified a particular VA physician at that medical center 
who he stated had opined that his plantar warts had had their 
onset during his period of active duty.  

The veteran also pointed out that VA did not cite any medical 
evidence in support of its conclusion that there was no 
medical evidence linking his plantar warts to service.  In 
addition, he noted that the records of his treatment at the 
Bath, New York, VA Medical Center were not reviewed by a 
podiatrist and that he was not afforded a VA examination to 
determine whether his plantar warts were related to or had 
their onset during service.

Thereafter, in July 2000, the veteran submitted a statement 
prepared by a VA examiner at the Bath, New York, VA Medical 
Center, dated that same month, in which that physician 
commented that the veteran's plantar warts were consistent 
with his in-service history.  The RO also associated records 
of the veteran's treatment at the Bath, New York, VA Medical 
Center, dated from 1995 to 2000, which reflect that the 
veteran seen for care of this condition.  Finally, in 
September 2000, he was afforded a formal VA examination; in 
the accompanying examination report, the examiner opined that 
it was very clear that his plantar callus was related to his 
period of service.  Based on the above, the RO granted 
service connection for this condition, effective June 22, 
2000, the date his application to reopen his claim for 
plantar warts was received.

In his March 2001 Notice of Disagreement (NOD), the veteran 
indicated that he was challenging neither the RO's July 1947 
rating decision, which denied service connection, nor the 
July 1995 rating action, which denied an earlier petition to 
reopen this claim; he explained that he was "at fault" at 
those times because he failed to respond in a timely manner 
and provide "the requested additional medical information."  

Instead, the veteran asserted that the August 1997 rating 
decision was clearly and unmistakably erroneous because the 
RO reviewed records of his treatment from 1995 to 1997 only, 
rather than all the records of his care at the Bath, New 
York, VA Medical Center, for which it was on notice.  In any 
event, he contended that because records physically 
associated with the claims folder in August 1997 consisted of 
two additional years of his treatment than was available in 
July 1995, those records necessarily were new and not 
cumulative and were material to the claim.  Further, he 
pointed out that the September 2000 VA examination report 
indicates that the condition had been chronic since service, 
and therefore, his award of benefits should be retroactive to 
his 1997 application because VA breached its duty to assist 
him when he filed his earlier petition to reopen a claim of 
service connection for plantar warts.

The veteran reiterated many of these contentions in his 
November 2001 Substantive Appeal.  In addition, he again 
argued that, as a pharmacist, he possessed greater medical 
knowledge than did the average lay person regarding the care 
and treatment of his plantar warts, but that his professional 
opinion was not taken into consideration when the RO 
concluded that there was no connection between his plantar 
warts and his in-service treatment, which had taken place 
fifty years earlier.

III.  Analysis

The veteran alleges clear and unmistakable error in the RO's 
August 1997 rating decision, which denied his application to 
reopen a claim of service connection for plantar warts.  As 
noted above, the veteran essentially makes four arguments in 
support of this claim:  (1) that as a pharmacist, he was 
competent to offer a medical opinion linking his plantar 
warts to service, and there was no contradictory medical 
assessment of record; (2) that the VA treatment records, 
dated from 1995 to 1997, which were not previously of record, 
necessarily constituted new and material evidence; (3) that 
VA failed to obtain records of his many years of treatment at 
the Bath, New York, VA Medical Center, dated prior to 1995, 
and thus breached its duty to assist; and (4) that also VA 
breached its duty to assist by not affording him a VA 
examination to determine whether his plantar warts were 
related to service.

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
clear and unmistakable error in the prior decision, however, 
that determination will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision that constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that their results would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.

As discussed above, in August 1997, the RO denied the 
veteran's application to reopen his claim for service 
connection for plantar warts and the veteran did not appeal.  
Therefore the August 1997 rating decision became final based 
on the evidence then of record, see 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, absent a finding that the 
determination contained CUE.  38 C.F.R. § 3.105(a).

At the time of the August 1997 rating action, the law 
provided that if new and material evidence was presented or 
secured with respect to a claim that had been disallowed the 
Secretary, VA would reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence was defined 
as evidence not previously submitted to agency decision 
makers that bore directly and substantially upon the specific 
matter under consideration, that was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1997).  To justify the 
reopening on the basis of new and material evidence, however, 
there had to be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
summarized the proper analysis as it existed in August 1997 
for determining whether evidence was new and material.  VA 
first needed to determined whether the newly presented 
evidence was "new," that is, it was not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence had to be "probative" of the issue at 
hand.  If the evidence was new and probative, then VA had to 
determine whether, in light of all the evidence of record, 
there was a reasonable possibility that the outcome of the 
claim on the merits would be changed.  Finally, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record was to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1997 rating board decision, the 
laws and regulations concerning the issue of entitlement to 
service connection for plantar warts were essentially the 
same as now.  Service connection could be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provided that service connection could be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After a careful review of the record before VA in August 
1997, the Board concludes that that there was a tenable basis 
for the RO's denial of the veteran's application to reopen 
his claim of service connection for plantar warts.  
Therefore, because there was no error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, 
the decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the 
evidence of record at the time of the August 1997 rating 
decision was correctly reported.  In addition, the pertinent 
statutory and regulatory provisions extant at that time were 
correctly applied.

As discussed above, although the veteran was treated for 
plantar warts during service, the service separation 
examination was negative for this condition and his initial 
claim seeking service connection for this disability was 
denied in July 1947.  Further, his initial February 1995 
application to reopen this claim was denied in July 1995 on 
the basis that the VA outpatient treatment records, dated 
from February to April 1995, did not relate the condition to 
service.  Indeed, the veteran challenges neither of these 
determinations.  Instead, he challenges only the August 1997 
rating decision that, like the July 1995 rating action, 
denied his application to reopen his claim because the newly 
associated evidence, i.e., the VA outpatient treatment 
records dated from 1995 to 1997, likewise included no medical 
evidence showing that his plantar warts were related to his 
period of active duty.

With respect to the veteran's first argument, i.e., that as a 
medical professional he was competent to offer a medical 
opinion as to the onset and/or etiology of his plantar warts, 
and further, that his opinion was the only medical evidence 
of record addressing the etiology/onset of the condition, and 
therefore it was CUE for the RO not to have reopened and 
granted service connection for his plantar warts, the Board 
disagrees.  The Board finds, however, that it was not shown 
that the veteran, as a pharmacist, had the requisite training 
and knowledge to offer such an opinion, or that it was 
unreasonable for the RO to have reached that conclusion.  
Indeed, although the veteran was trained as a pharmacist, 
even acknowledging that he has some medical knowledge, the 
Court has held that a medical professional not competent to 
opine as to matters outside the scope of his or her 
expertise, even for purpose of rendering claim well grounded, 
i.e., plausible, under the law as it existed at the time of 
the August 1997 rating action.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).  Accordingly, because the veteran does not contend 
that he is a podiatrist, under the law as it existed at the 
time, there was a tenable basis for the RO's determination.

In addition, at the time of the August 1997 rating decision, 
in order to successfully reopen a claim, the law required 
that the newly submitted evidence, when viewed in the context 
of all the evidence, both new and old, create a reasonable 
possibility that the new evidence would change the outcome of 
the claim.  The veteran maintains, however, the VA treatment 
records, dated from 1995 to 1997, which were not previously 
of record, necessarily constituted new and material evidence.  
The Board notes, however, that the VA records consisted of 
treatment entries that only showed that the veteran had the 
condition, but failed to include medical evidence linking the 
condition to service.  As such, under the Colvin standard 
then in effect, the evidence was not new and material.  

The veteran's third argument is that the August 1997 rating 
decision contained CUE because VA failed to obtain records of 
his many years of treatment at the Bath, New York, VA Medical 
Center, dated prior to 1995.  In this regard, the Board 
acknowledges that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the constructive notice doctrine may 
be applied retroactively to VA adjudications, and 
specifically to claims alleging CUE in VA decisions, provided 
that, as here, the July 1995 and August 1997 decisions are 
not dated prior to the Court's issuance of its decision in 
Bell, i.e. before July 21, 1992.  See Lynch v. Gober, 11 Vet. 
App. 22, 29 (1997), vacated and remanded on other grounds sub 
nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damrel 
v. Brown, 6 Vet. App. at 246.  Further, in VAOPGCPREC 12-95, 
the VA General Counsel concluded that, with respect to final 
agency of original jurisdiction (AOJ) decisions rendered on 
or after July 21, 1992, an AOJ's failure to consider records 
that were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error, provided that the 
failure affected the outcome of the claim.  See 60 Fed. Reg. 
43186 (1995).  

As discussed above, however, the RO sought records of the 
veteran's treatment at the Bath, New York, VA Medical Center, 
dated since 1946, and that medical facility responded in 
April 1995 that the earliest records of prior treatment were 
dated in February 1995.  Moreover, in connection with his 
July 1996 petition, in compliance with the veteran's June 
1997 statement, VA obtained all existing records of his 
treatment at the Bath, New York, VA Medical Center, which as 
the veteran reported, were dated during "the past two 
years," i.e., from 1995 to 1997.  As such, VA attempted to 
and in fact obtained all records of his prior treatment and 
was informed that none existed prior to February 1995.  In 
light of the foregoing, this argument cannot serve as a basis 
for finding CUE in the August 1997 decision.

The veteran's fourth argument is that August 1997 rating 
decision contained CUE because VA breached its duty to assist 
by not affording him a VA examination to determine whether 
his plantar warts were related to service, and thus, the 
August 1997 rating action did not become final.  The Board 
points out, however, that the law is well settled that the 
VA's breach of its duty to assist a veteran cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. at 383-84.  Moreover, under the law then in effect, 
until a veteran successfully reopened his claim, VA was not 
required to afford him a VA examination.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Because there was no CUE in the August 1997 rating decision 
and the veteran's application to reopen this claim was filed 
on June 22, 2000, under governing law, the effective date for 
a grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  Therefore, 
in assigning June 22, 2000, as the effective date of service 
connection for plantar warts, the RO has already assigned the 
earliest possible effective date for its grant of the 
reopened claim.  Accordingly, an earlier effective date for 
the grant of service connection is not available.

As a final point, the Board observes that based on the July 
and September 2000 VA examiners' opinions, the RO granted 
service connection for this disability because at that time 
it was presented with competent medical evidence that 
confirmed the veteran's previous reported history, and 
established that the veteran's plantar warts had their onset 
in service.  Accordingly, because the record then contained 
the evidence that the RO previously indicated that it had 
lacked in order to grant the benefit, service connection was 
established.


ORDER

The August 1997 rating decision that denied the veteran's 
application to reopen a claim of service connection for 
plantar warts was not clearly and unmistakably erroneous, and 
therefore an effective date of service connection for plantar 
warts, prior to June 22, 2000, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

